                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                         AT GREENEVILLE


  MALCOLM SANCHEZ SIMMONS,                                   )
                                                             )
                     Petitioner,                             )
                                                             )
  v.                                                         )   Nos. 2:19-CV-128
                                                             )        2:17-CR-119
  UNITED STATES OF AMERICA,                                  )
                                                             )
                     Respondent.                             )


                                      MEMORANDUM OPINION

            Before the Court is Malcolm Sanchez Simmons’ (“Petitioner’s”) pro se motion to

  vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. [Doc. 1; Criminal

  Docket (“Crim.”) Doc. 33].1 The United States has responded in opposition [Doc. 10].

  Petitioner did not file a reply, and the time for doing so has passed. See Rule 5(d) of the

  Rules Governing Section 2255 Proceedings for the United States District Courts; see also

  [Doc. 7]. For the reasons below, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 33] will

  be DENIED.

       I.         BACKGROUND

            In November 2017, Petitioner was charged in a one-count indictment for knowingly

  possessing a firearm transported in interstate commerce, having previously been convicted

  of a crime punishable by imprisonment for a term exceeding one year. [Crim. Doc. 1].



            1
                Document numbers not otherwise specified refer to the civil docket.


Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 1 of 13 PageID #: 228
           On February 1, 2018, Petitioner entered into a plea agreement with the government.

  [Crim. Doc. 16]. Petitioner agreed to plead guilty to the indictment and specifically pled

  guilty to facts which satisfy the offense elements. [See id.] The plea agreement was signed

  by Petitioner and attorney Gene Scott.

           In his plea agreement, Petitioner acknowledged that on March 11, 2017, Johnson

  City Police Officers investigated a domestic assault incident and a warrant was obtained

  for Petitioner as a result of the investigation. [Id. at 2]. On March 12, 2017, Johnson City

  Police Officers located Petitioner sleeping in a back bedroom and found a blue backpack

  near the bed which Petitioner had in his possession when he arrived at the apartment where

  officers found him. [Id.]. Petitioner was arrested for aggravated domestic assault, and

  officers recovered a 40 caliber Taurus Model 740, a semi-automatic pistol, thirteen rounds

  of ammunition, and a glass jar containing marijuana from Petitioner’s backpack. [Id.].

  Petitioner was under a probation contract through the State of Tennessee agreeing to

  warrantless searches of his property by any probation officer or law enforcement officer at

  any time, without reasonable suspicion. [Id.]. The firearm was examined and determined

  to have been manufactured outside Tennessee, thus traveling in interstate commerce. [Id.].

  Petitioner further agreed that, for the purposes of the plea agreement, he had been convicted

  in a court of a crime punishable by imprisonment for a term in excess of one year,

  specifically agreeing to convictions for Possession of Schedule IV with intent to sell or

  deliver in 2011 in Washington County, TN and Robbery in 2012 in Carter County, TN.

  [Id.].



                                                2

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 2 of 13 PageID #: 229
        The Court conducted a change of plea hearing on March 12, 2018. Although there

  is no transcript of that hearing in the record, the minute entry reflects that the Court

  confirmed that Petitioner indeed wished to plead guilty, was arraigned and specifically

  advised of his rights pursuant to Fed. R. Crim. Pro. Rule 11, was questioned regarding his

  physical and mental condition, and that he wished to move to change his plea to guilty.

  [Crim. Doc. 18].

        The presentence investigation report (“PSR”) calculated a total offense level of 25

  and criminal history category of VI, resulting in a guideline range of 110 to 137 months,

  with a restricted range of 110 months to 120 months as the statutory maximum term was

  10 years. [Crim. Doc. 19, ¶¶ 88-89].

        Petitioner, through counsel, filed a notice of objections to the PSR wherein

  Petitioner objected to the 4-point enhancement in paragraph 17 of the PSR and also

  objected to the PSR not identifying any factors which would warrant a variance, stating

  that being sentenced as a criminal history category VI overstates the seriousness of the

  criminal conduct and could be a basis for the Court to grant a variance. [Crim. Doc. 20].

  Petitioner, through counsel, also filed a sentencing memorandum, requesting a variance

  from the guideline range based on the new sentencing procedures set forth in United States

  v. Booker, 543 U.S. 220, 245 (2005) and arguing that Petitioner’s criminal history should

  be reclassified as category III. [Crim. Doc. 24]. Petitioner’s counsel, in his sentencing

  memorandum, specifically referenced Petitioner’s prior convictions of underage

  consumption of alcohol, driving on a suspended license, simple possession of a Schedule

  II, improper tags, and failure to appear, all of which occurred when Petitioner was 18 and

                                              3

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 3 of 13 PageID #: 230
  19 years old. [Id. at 6]. Petitioner, through counsel, argued that the seven points from those

  convictions raised Petitioner criminal history category three levels and that seriousness of

  those offenses is not commensurate with the impact they have on sentencing, as a category

  III criminal history would put Petitioner in an advisory guideline range of 46 to 57 months

  instead of the 77 to 96 months he would face as a category VI offender. [Id. at 6-7].

  Petitioner, through counsel, requested a sentence of no greater than 46 months. [Id. at 8].

           The government filed a notice of no objections to the PSR. [Crim. Doc. 21]. The

  government also filed a sentencing memorandum wherein it indicated that the correct

  advisory guideline calculation was 110 to 120 months imprisonment and conceded that

  there was not sufficient proof to support the 4-point enhancement in paragraph 17 of the

  PSR by a preponderance of the evidence. [Crim Doc. 23]. An Addendum to the PSR was

  filed wherein, based on Petitioner’s counsel’s objection to the four-point enhancement, and

  the Government’s concession regarding the evidence for that enhancement, should the

  Court sustain Petitioner’s objection, the new total offense level would be 21, resulting in a

  new guideline range of 77 to 96 months. [Crim. Doc. 25].

           On July 17, 2018, the Court sentenced Petitioner to a total of 84 months’

  imprisonment, after sustaining Petitioner’s objection to the enhancement, and denying

  Petitioner’s motion for downward variance. [Crim. Doc. 28, p. 2; see also, Crim Doc. 26].

  Petitioner did not file a direct appeal, but on July 18, 2019, he filed this timely § 2255

  motion.

     II.      STANDARD OF REVIEW



                                                4

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 4 of 13 PageID #: 231
         Under § 2255(a), a federal prisoner may move to vacate, set aside, or correct his

  judgment of conviction and sentence if he claims that the sentence was imposed in violation

  of the Constitution or laws of the United States, that the court lacked jurisdiction to impose

  the sentence, or that the sentence is in excess of the maximum authorized by law or is

  otherwise subject to collateral attack. 28 U.S.C. § 2255(a). As a threshold standard, to

  obtain post-conviction relief under § 2255, the motion must allege: (1) an error of

  constitutional magnitude; (2) a sentence imposed outside the federal statutory limits; or

  (3) an error of fact or law so fundamental as to render the entire criminal proceeding

  invalid. Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003); Moss v. United

  States, 323 F.3d 445, 454 (6th Cir. 2003).

         A movant bears the burden of demonstrating an error of constitutional magnitude

  which had a substantial and injurious effect or influence on the criminal proceedings. See

  Reed v. Farley, 512 U.S. 339, 353 (1994) (noting that the Petitioner had not shown that his

  ability to present a defense was prejudiced by the alleged constitutional error); Brecht v.

  Abrahamson, 507 U.S. 619, 637-38 (1993) (addressing the harmless-error standard that

  applies in habeas cases alleging constitutional error). In order to obtain collateral relief

  under § 2255, a movant must clear a significantly higher hurdle than would exist on direct

  appeal. United States v. Frady, 456 U.S. 152, 166 (1982).

         When a defendant files a § 2255 motion, he must set forth facts which entitle him

  to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285

  F.2d 733, 735 (6th Cir. 1961). A movant must prove that he is entitled to relief by a

  preponderance of evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). A

                                                5

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 5 of 13 PageID #: 232
  motion that merely states general conclusions of law, without substantiating the allegations

  with facts, is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959);

  United States v. Johnson, 940 F. Supp. 167, 171 (W.D. Tenn. 1996).

         Under Rule 8(a) of the Governing Rules, the Court is to review the answer, any

  transcripts, and records of prior proceedings and any material submitted under Rule 7 to

  determine whether an evidentiary hearing is warranted. Rules Governing Section 2255

  Proceedings, Rule 8(a). If a petitioner presents a factual dispute, then “the habeas court

  must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

  United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488

  F.3d 325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s

  allegations cannot be accepted as true because they are contradicted by the record,

  inherently incredible, or conclusions rather than statements of facts.” Valentine, 488 F.3d

  at 333 (quoting Arrendondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)). The Court

  FINDS no need for an evidentiary hearing in the instant case.

     III.   ANALYSIS

         As an initial matter, Petitioner raises two claims in this § 2255 motion: 1) ineffective

  assistance of counsel for failing to object that a violation of Tenn. Code Ann. § 39-17-417

  is a controlled substance offense, and 2) ineffective assistance of counsel for failing to

  object to Petitioner’s criminal history category designation. [Doc. 1; Crim. Doc. 33].

         A. Claim 1 – Ineffective Assistance of Counsel for Failing to Object to the

            Controlled Substance Enhancement



                                                6

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 6 of 13 PageID #: 233
         Petitioner argues that counsel was ineffective because he failed to argue that the

  controlled substance offense attributed to Petitioner under Tenn. Code Ann. § 39-17-417

  is “categorically not a controlled substance offense under the guidelines” according to

  United States v. Havis, 927 F.3d 382 (6th Cir. 2019)(en banc). [Doc. 2, p. 1]. The United

  States argues that the enhancement was properly applied as violations of Tenn. Code Ann.

  § 39-17-417(a)(4) have been explicitly held by the Sixth Circuit, both before and after

  Havis, to categorically qualify as controlled substance offenses. [Doc. 10, p. 3].

         The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

  shall enjoy the right . . . to have the assistance of counsel for his defense.” U.S. Const.

  amend. VI. A criminal defendant’s Sixth Amendment right to counsel necessarily implies

  the right to “reasonably effective assistance” of counsel. Strickland v. Washington, 466

  U.S. 668, 687 (1984). Under the Strickland standard for proving ineffective assistance of

  counsel, a movant must show: (1) that counsel’s performance was deficient; and (2) that

  the deficient performance prejudiced the defense. Id.

         To prove deficient performance, the movant must show “that counsel made errors

  so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

  the Sixth Amendment.” Id. The appropriate measure of attorney performance is

  “reasonableness under prevailing professional norms.” Id. at 688. A movant asserting a

  claim of ineffective assistance of counsel must “identify the acts or omissions of counsel

  that are alleged not to have been the result of reasonable professional judgment.” Id. at 690.

  The evaluation of the objective reasonableness of counsel’s performance must be made

  “from counsel’s perspective at the time of the alleged error and in light of all the

                                                7

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 7 of 13 PageID #: 234
  circumstances, and the standard of review is highly deferential.” Kimmelman v. Morrison,

  477 U.S. 365, 381 (1986). It is strongly presumed that counsel’s conduct was within the

  wide range of reasonable professional assistance. Strickland, 466 U.S. at 690.

         The prejudice prong “requires showing that counsel’s errors were so serious as to

  deprive the defendant of a fair trial, a trial whose result is unreliable.” Id. at 687. The

  movant must demonstrate “a reasonable probability that, but for counsel’s unprofessional

  errors, the result of the proceeding would have been different[.]” Id. at 703. Counsel is

  constitutionally ineffective only if a performance below professional standards caused the

  defendant to lose what he “otherwise would probably have won.” United States v. Morrow,

  977 F.2d 222, 229 (6th Cir. 1992).

         Petitioner’s claim fails at Strickland’s first step. Petitioner claims his counsel was

  ineffective for failing to raise a Havis argument, but the Havis decision occurred after

  Petitioner's final judgment. Counsel is not ineffective for failing to predict a future change

  in the law. United States v. Burgess, 142 F. App'x 232, 241 (6th Cir. 2005); see also Nichols

  v. United States, 563 F.3d 240, 253 (6th Cir. 2009) (holding counsel not deficient for failing

  to foresee change in law). Counsel's actions are “evaluat[ed]” from “counsel's perspective

  at the time.” United States v. Peake, No. 5:15-CR-52-JMH-CJS, 2019 WL 4308769, at *2

  (E.D. Ky. Aug. 20, 2019), report and recommendation adopted, No. 5:15-CR-052-JMH-

  CJS, 2019 WL 4307863 (E.D. Ky. Sept. 11, 2019). Thus, this claim of deficient

  performance is unfounded for that reason alone.

         Even if Petitioner’s counsel had argued against the enhancement for a prior

  controlled substance crime, Petitioner has not shown prejudice as he has not shown that,

                                                8

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 8 of 13 PageID #: 235
  but for counsel’s failure, the result would have been different. Strickland, 466 U.S. at 694.

  The Sixth Circuit has determined that Havis is only implicated for an attempted crime and

  does not apply to completed crimes under Tenn. Code Ann. § 39-17-417(a)(4). United

  States v. Garth, 965 F.3d 493, 499 (6th Cir. 2020) (“As the majority opinion lays out,

  regardless of whether delivery includes attempted delivery, possession with intent to

  deliver under Tennessee law is a completed crime, not an attempted one that would

  implicate Havis.).

         Accordingly, Petitioner’s claim will be DENIED as Petitioner has not shown that

  his counsel was ineffective.

         B. Claim 2 – Ineffective Assistance of Counsel for Failing to Object to

            Petitioner’s Criminal History Category Designation

         Petitioner’s argument for ineffective assistance of counsel for failing to object to his

  criminal history category designation is actually an argument that the Court erred in

  including the two separate charges for underage consumption of alcohol in calculating

  Petitioner’s criminal history category. [Doc. 2, p. 2]. Petitioner argues that, under United

  States v. Cole, 418 F.3d 592, 600 (6th Cir. 2005), certain misdemeanors and petty offenses

  are never to be included in criminal history categorization such as, public intoxication and

  juvenile status offenses. [Id.]. He argues that his criminal history should have been

  corrected to a Category IV rather than a Category VI. [Id.].

         The United States argues that the Sixth Circuit has explicitly replaced the Cole test

  with a common-sense approach to prior convictions and criminal history categorization.

  [Doc. 10, p. 4] (internal citations omitted). Further, Petitioner’s underage consumption

                                                9

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 9 of 13 PageID #: 236
   convictions required Petitioner to server 274 and 155 days in jail, respectively, and thus

   the Court could have found that his repeated convictions were not sufficiently similar to

   juvenile offense and that the criminal history points were rightly assessed for those

   offenses. [Id.].

          The Court first notes that Petitioner is precluded from making this argument by the

   collateral attack provision in his plea agreement. When a defendant knowingly,

   intelligently, and voluntarily waives the right to collaterally attack his sentence, he is

   precluded from bringing such claims. Davila v. United States, 258 F.3d 448, 451 (6th Cir.

   2001) (citing to United States v. Fleming, 239 F.3d 761, 763 (6th Cir. 2001). A waiver in a

   plea agreement is generally considered knowing and voluntary if a defendant testified that

   his guilty plea was not coerced and that he reviewed and understood the agreement terms.

   Id. An exception to the general rule exists if the collateral attack concerns the validity of

   the waiver itself. In re Acosta, 480 F.3d 421, 422 (6th Cir. 2007). However, in situations

   where the § 2255 motion does not articulate a basis for attacking the validity of the waiver,

   the Sixth Circuit and lower courts within the Circuit have upheld collateral attack waivers

   if the waivers were knowing and voluntary. Watson v. United States, 165 F.3d at 486, 489

   (6th Cir. 1999); United States v. Eversole, No. 6:05-cr-34, 2010 WL 420067, at *2, n.3

   (E.D. Ky. Feb. 1, 2010).

          In this case, Petitioner signed a Plea Agreement containing the following waiver

   provision: “[t]he defendant will not file any motions or pleadings pursuant to 28 U.S.C. §

   2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two

   exceptions: The defendant retains the right to file a §2255 motion as to (i) prosecutorial

                                                10

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 10 of 13 PageID #: 237
   misconduct and (ii) ineffective assistance of counsel.” [Crim. Doc. 16, p. 7]. Moreover,

   Petitioner does not challenge the validity of the actual waiver, suggest that he did not

   understand the waiver, or claim that he did not sign it voluntarily. Accordingly, because

   Petitioner is not attacking the validity of the plea itself, and because he expressly waived

   the right to collaterally attack his conviction except for claims of ineffective assistance of

   counsel and prosecutorial misconduct, Claim 2 is barred by the knowing and voluntary

   waiver contained in the binding Plea Agreement. See Davila, 258 F.3d at 451.

          To the extent that Petitioner is attempting to allege ineffective assistance of counsel,

   Petitioner’s claim fails at Strickland’s second step. Petitioner’s unsupported allegations

   regarding his counsel’s failure to file motions regarding Petitioner’s age and the severity

   of his prior criminal history are directly contradicted by the record and are not credited.

   See Blackledge v. Allison, 431 U.S. 63, 74 (1977). Petitioner’s counsel filed a motion for a

   downward variance specifically citing to Petitioner’s age at the time of his prior offenses

   and the level of severity of those offenses. [Crim. Doc. 24, pp. 6-7]. Petitioner’s counsel

   specifically requested the Court to vary from the sentencing guidelines and treat Petitioner

   as having a criminal history category III and an offense level 21 and sentence him to 46

   months’ imprisonment [Id. at 6], which the Court denied at sentencing. [Crim. Doc. 26].

   Further, Petitioner has not alleged that he would not have pled guilty or proceeded to trial

   but for counsel’s mis-advice. Petitioner thus cannot bear his burden of showing “a

   reasonable probability that, but for counsel’s unprofessional errors, the result of the

   proceeding would have been different.” Strickland, 466 U.S. at 694.



                                                 11

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 11 of 13 PageID #: 238
            Accordingly, Petitioner’s Claim 2 will be DENIED as the record directly

   contradicts Petitioner’s claims, and Petitioner has not shown that he was prejudiced by any

   alleged ineffectiveness of counsel.

      IV.      CONCLUSION

            For the reasons above, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 33] will be

   DENIED and DISMISSED.

      V.       CERTIFICATE OF APPEALABILITY

            Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

   appealability should be granted. A certificate should issue if a petitioner has demonstrated

   a “substantial showing of a denial of a constitutional right.” Id. The district court must

   “engage in a reasoned assessment of each claim” to determine whether a certificate is

   warranted. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Each issue must be

   considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

   U.S. 473 (2000). Id.

            A petitioner whose claims have been rejected on the merits satisfies the

   requirements of § 2253(c) by showing that jurists of reason would find the assessment of

   the claims debatable or wrong. Slack, 529 U.S. at 484. Having examined Petitioner’s claim

   under the Slack standard, the Court finds that reasonable jurists could not find that the

   dismissal of those claims was debatable or wrong. Therefore, the Court will DENY

   issuance of a certificate of appealability.

            A separate judgment will enter.

               IT IS SO ORDERED.

                                                 12

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 12 of 13 PageID #: 239
                                                 ENTER:

                                                      s/ Leon Jordan
                                                 United States District Judge




                                        13

Case 2:17-cr-00119-RLJ-MCLC Document 35 Filed 01/06/21 Page 13 of 13 PageID #: 240
